Citation Nr: 0304347
Decision Date: 03/11/03	Archive Date: 06/02/03

DOCKET NO. 99-02 751               DATE MAR 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a skin disability, to include
as secondary to exposure to Agent Orange.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to January
1974. Further, the record indicates that he had additional service
in the National Guard.

The matter comes to the Board of Veterans' Appeals (BVA or Board)
on appeal from a May 1998 decision of the Department of Veterans'
Affairs Regional Office in St. Petersburg, Florida, which, in
pertinent part, denied the veteran's claim for service connection
for a skin disability, to include as secondary to exposure to Agent
Orange.

In March 2002, the Board undertook additional development of the
claim, pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104
(Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)). After it
was completed, the Board notified the veteran of the additional
development. The purposes of the additional development have been
met and the veteran has indicated that he had no further evidence
or argument to present.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran served in Vietnam and is presumed to have been
exposed to Agent Orange at that time.

3. The service and post-service medical evidence of record does not
show a skin disorder until more than 20 years after service; the
preponderance of the evidence is against a finding that the
veteran's variously diagnosed skin disorder, which does not include
chloracne, began during service or is causally related to any
incident of active duty, to include exposure to Agent Orange
therein.

- 2 -

CONCLUSION OF LAW

Service connection for a skin condition, to include as secondary to
exposure to Agent Orange, is not warranted. 38 U.S.C.A. 1110, 1116.
5103, 51O3A, 5107 (2002); 38 C.F.R. 3.3O3, 3.304, 3.307, 3.309(e)
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as
amended at 38 C.F.R. 3.159); Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2002)) became law. VA has also
revised the provisions of 38 C.F.R. 3.159 effective November 9,
2000, in view of the new statutory changes. See 66 Fed. Reg.
45,620-45,632 (August 29, 2001). This law redefined the obligations
of VA with respect to the duty to assist and included an enhanced
duty to notify a claimant as to the information and evidence
necessary to substantiate a claim for VA benefits. This law also
eliminated the concept of a well-grounded claim and superseded the
decision of the United States Court of Appeals for Veterans Claims
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub
nom. Morton v. Gober. 14 Vet. App. 174 (2000) (per curiam order),
which had held that VA could not assist in the development of a
claim that was not well-grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. VCAA, 7(a), 114 Stat. at 2099-2100; see also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the instant
case. Here, the RO has obtained the veteran's service medical
records and all available post-service medical reports. As noted in
the introduction to this decision, the Board requested additional
development of the claim in March 2002 and that development has
been

- 3 -

completed, to include obtaining a medical examination and an
opinion of the contended causal relationship. The veteran provided
testimony during a November 2001 hearing before the undersigned
Board member. An April 2001 letter to the veteran informed him of
the VCAA and VA's enhanced duty to assist and notify. advised him
of the evidence necessary to substantiate his claim, and requested
that he submit information and release forms so that VA could
obtain outstanding evidence. The RO advised the claimant of the
evidence necessary to substantiate his claim for service connection
by the January 1999 Statement of the Case (SOC). An August 2001
Supplemental Statement of the Case (SSOC) also advised the claimant
of the evidence necessary to substantiate his claim for service
connection, as well as the VCAA and VA's enhanced duty to assist
and notify. The Board notes that the VCAA made no change in the
statutory or regulatory criteria which govern the criteria for the
current claim.

In light of the foregoing, the Board finds that the claimant was
kept apprised of what he must show to prevail in his claim, and he
was informed as to what information and evidence he is responsible
for, and what evidence VA must secure. Therefore, there is no
further duty to notify. See Quartuccio v. Principi, 16 Vet. App.
183 (2002).

The Board also finds that the VCAA does not require an additional
medical examination in this case because the record currently
before it contains sufficient medical evidence to make a decision,
including the report of an October 2002 VA examination. 38 U.S.C.
5103A; Charles v. Principi, 16 Vet. App. 370 (2002).

Consequently. the Board finds that, in the circumstances of this
case, any additional development or notification would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the claimant);
Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit

- 4 -

flowing to the claimant are to be avoided); Wensch v. Principi, 15
Vet. App. 362. 368 (2001) (when there is extensive factual
development in a case, reflected both in the record on appeal and
the Board's decision, which indicates no reasonable possibility
that any further assistance would aid the appellant in
substantiating his claim, this Court has concluded that the VCAA
does not apply). Thus, regarding the claimant's current claim, the
Board finds that the duty to assist and duty to notify provisions
of the VCAA have been fulfilled, to include the revised regulatory
provisions of 38 C.F.R. 3.159. No additional assistance or
notification to the claimant regarding this issue is required based
on the facts of the instant case.

While the explicit provisions of the law and regulation
implementing VCAA were not provided to the veteran, for the reasons
stated above, the Board has found that VA's enhanced duties to
notify and assist under the VCAA have been fulfilled regarding the
veteran's claim. Further, the RO considered all of the relevant
evidence of record and all of the applicable law and regulations
when it adjudicated the claim below, and the Board will do the
same. As such, there has been no prejudice to the claimant that
would warrant a remand, and the claimant's procedural rights have
not been abridged. Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran has submitted various pieces of correspondence to VA
and offered personal testimony before the undersigned Board member.
The Board will address his contentions together for the sake of
clarity. The veteran asserts that he was exposed to Agent Orange
while in Vietnam because his duties included transporting the
herbicide and often his clothes were contaminated by it. He said
that his skin problems, the symptoms of which include pruritis or
scratching, began about nine to twelve months after separation from
service, on areas where he had been exposed to Agent Orange. The
skin symptoms have continued until the present and had increased in
severity in recent years. He states that his skin condition is
manifested by discolored scars and lesions. The veteran further
asserts that he had a stressful incident at the site of a plane
crash. He lifted a helmet and the head of a man he

- 5 -

knew was inside. Remains splashed onto his body. He related that
mental health counselors have linked this event to a current need
to rub his skin. The veteran stated that he has never been
diagnosed with psoriasis and that private doctors have diagnosed
him with dermatitis due to an external agents, he recalled that the
cause of the external sores could not be determined but he was told
that his scratching aggravated them.

The record before the Board contains a variety of post-service VA
outpatient records, VA examination reports and private treatment
records, which will be addressed as pertinent. Dela Cruz v.
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all
evidence by the Board is not required when the Board has supported
its decision with thorough reasons and bases regarding the relevant
evidence).

The service medical records are negative for complaints, findings,
symptoms, or diagnoses pertaining to the veteran's skin. The
veteran's December 1973 separation examination included a normal
clinical evaluation of the skin, aside from a tattoo.

Turning to VA medical records, the report of an August 1994 VA
general medical examination states that the veteran's skin was
normal on clinical examination. A June 1997 Agent Orange Registry
provides that the veteran reported a March 1974 onset of rash
involving the forearms, hands, legs and feet. On physical
examination, the veteran had. scattered areas of pigmented and
nonpigmented scars measuring 4 mm to 2 cm involving the forearms,
hands, legs and feet. A July 1997 consultation sheet provides a
provisional diagnosis of dermatitis due to external agents. An
October 1998 pathology report provides that a biopsy of skin from
the veteran's hand was diagnosed as lichen simplex chronicus. An
October 1997 treatment report provides that the veteran had
pruritus of questionable etiology - unsure about open sores/plaques
but lichen simplex chronicus factitial seemed a strong possibility.
In February 1999 the veteran was diagnosed with dermatitis due to
external agents.

In VA mental health records dated in March 2001, the veteran was
noted to have

- 6 -

visible symptoms of self-inflicted scratches on the arms and legs
that had obviously improved, which the veteran attributed to
behavioral control methods he had been instructed to use. An
October 2002 note by a treating psychiatrist provides that the
veteran was referred to him for severe obsessional-compulsive
behavior of rubbing the skin on his hands. arms and legs to the
point of producing numerous abrasions.

The report of an October 2002 VA examination provides that the
veteran reported developing pruritic skin on the bilateral lower
extremities that he would scratch often. He would then develop
sores, and the condition subsequently would spread to his bilateral
distal upper extremities. He said that the problem had been
relatively constant over the past. The skin would be itchy and he
would scratch the area and develop scaly spots or erosions and
eventually they would heal with scarring. The examiner conducted a
complete physical examination, and set forth the results. The
examiner appears to have reviewed the claims file, as he noted that
a 1998 VA punch biopsy of the veteran's hand showed changes
consistent with lichen simplex chronicus. The assessment was that
the findings from the current examination were consistent with
prurigo nodularis and lichen simplex chronicus. He stated that
these changes were from long-term scratching of the skin. They were
not related to his military service.

Legal Analysis

A claimant with active service may be granted service connection
for disease or disability either incurred in or aggravated by
active military service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.
3.304. The disease entity for which service connection is sought
must be "chronic" as opposed to merely "acute and transitory" in
nature. For the showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity and sufficient observation to establish chronicity
at the time as distinguished from merely isolated findings or a
diagnosis including the word "chronic." Continuity of
symptomatology is required where the condition noted during service
is not, in fact, shown to be chronic or where the diagnosis of
chronicity may be legitimately questioned. Where the fact of
chronicity in service is not adequately supported then

- 7 -

a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Service connection may be granted for any disease diagnosed after
discharge. when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

If a veteran was exposed to a herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are
met, even though there is no record of such disease during service,
provided further that the rebuttable presumption provisions of 38
C.F.R. 3.307(d) are also satisfied: chloracne or other acneform
diseases consistent with chloracne, Type 2 diabetes (also known as
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and
subacute peripheral neuropathy, porphyria cutanea tarda, prostate
cancer, respiratory cancers (cancer of the lung, bronchus, larynx,
or trachea) and soft-tissue sarcomas (other than osteosarcoma,
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R.
3.309(e). For purposes of this section, the term "acute and
subacute peripheral neuropathy" means transient peripheral
neuropathy that appears within weeks or months of exposure to a
herbicide agent and resolves within two years of the date of onset.
38 C.F.R. 3.309(e), Note 2.

For the purposes of 3.307, the term herbicide agent means a
chemical in a herbicide used in support of the United States and
allied military operations in the Republic of Vietnam during the
Vietnam era. 38 C.F.R. 3.307(a)(6)(1). Agent Orange is generally
considered a herbicide agent and will be so considered in this
decision.

The diseases listed at 38 C.F.R. 3.309(e) shall have become
manifest to a degree of 10 percent or more at any time after
service, except that chloracne or other acneform disease consistent
with chloracne and porphyria cutanea tarda shall have become
manifest to a degree of 10 percent or more within a year after the
last date on which the veteran was exposed to an herbicide agent
during active military.

8 -

naval, or air service. 38 C.F.R. 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined
that there is no positive association between exposure to
herbicides and any other condition for which the Secretary has not
specifically determined that a presumption of service connection is
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61
Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing, regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence. including that pertinent to
service, establishes that the disability was incurred in service.
38 C.F.R. 3.3O3(d), see also Combee v. Brown. 34 F.3d 1039 (Fed.
Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, the
Veterans Education and Benefits Expansion Act of 2001, Pub. L. No.
107-103, 115 Stat. 976 (2001). Among other things, this law removed
the 30-year Limitation on presumptive service connection for
respiratory cancers due to herbicides exposure; added diabetes
mellitus Type 2 to the list of presumptive diseases as due to
herbicides exposure (codifying regulation which had been in effect
since July 2001), and provided a presumption of exposure to
herbicides for all veterans who served in Vietnam during the
Vietnam Era (which reversed the Court's holding in McCartt v. West,
12 Vet. App. 164 (1999) which required that the veteran have a
presumptive disease before exposure was presumed.).

Based on a thorough review of the record,, the Board finds that the
preponderance of the evidence is against the veteran's claim for
service connection for a skin condition, to include as secondary to
Agent Orange exposure. In so finding, the Board observes that the
weight it places on a medical professional's opinion depends on
factors such as the reasoning employed by the medical professional
and whether or not, and the extent to which, he or she reviewed
prior clinical records and other evidence. Gabrielson v. Brown, 7
Vet. App. 36, 40 (1994). Further, it is the Board's responsibility
to make such determinations. See Hayes v. Brown, 5 Vet.

- 9 -

App. 60, 69-70 (1993) ("It is the responsibility of the BVA to
assess the credibility and weight to be given the evidence")
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the
probative value of medical evidence is based on the physician's
knowledge and skill in analyzing the data, and the medical
conclusion the physician reaches: as is true of any evidence, the
credibility and weight to be attached to medical opinions are
within the province of the Board).

Since the veteran served in Vietnam, exposure to herbicides there
is presumed, the medical evidence also shows that he has been
diagnosed with a current skin condition, variously identified as
prurigo nodularis, lichen simplex chronicus and dermatitis due to
external agents. However, the medical evidence is negative for any
diagnosis of chloracne, or for any indication that his current skin
diagnoses are consistent with chloracne. Moreover, the first
competent medical evidence showing a post-service skin condition is
dated more than 20 years after the veteran's discharge from
service, long after the requisite period for a grant of service
connection for chloracne on a presumptive basis. 38 C.F.R. 3.307,
3.309. Thus, the service and post-service medical evidence of
record does not show a skin disorder until more than 20 years after
service.

The Board further finds that the preponderance of the evidence is
against a finding that the veteran's variously diagnosed skin
disorders, which do not include chloracne, began during service or
is causally related to any incident of active duty, to include
exposure to Agent Orange therein. While not specifically linked to
any incident of service, to include exposure to a herbicide, two
examiners in recent years have diagnosed dermatitis due to exposure
to external agents. To the extent that such evidence can be
construed as supporting the veteran's claim that his skin disease
was caused by his exposure to Agent Orange, the Board finds that it
is far outweighed by the report of the most recent VA examination,
which provides an unequivocal opinion that the veteran's prurigo
nodularis and lichen simplex chronicus were not related to his
military service. The Board finds that this opinion is quite
probative, as it was based on the result of current examination.
which was more thorough than the earlier notations that attributed
the veteran's dermatitis to

- 10-

exposure to external agents. Aside from the fact that neither of
the latter clinicians specifically identified the external agent as
a herbicide or any other agent that occurred during service, the
more recent examination was preceded y a review of relevant medical
evidence in the claims file and the latter opinion was quite
specific in stating unequivocally that there was no causal link to
service. For these reasons, the Board places greater weight on this
later opinion when compared to the nonspecific evidence noted
above. Gabrielson, supra. It is also pertinent to note that VA
outpatient psychiatric records suggest that the veteran's skin
condition was due to obsessive-compulsive scratching. In this
regard, the Board observes that the veteran is not service-
connected for any psychiatric disability.

As a layperson, the veteran is competent to provide evidence
describing the features or symptoms of an injury or illness. See
Falzone v. Brown, 8 Vet. App. 398. 405 (1995). He is not competent
to provide an opinion requiring medical knowledge, such as a
question of medical causation. Espiritu v. Derwinski, 2 Vet. App.
492 (1992). Thus, his own testimony is not probative evidence that
any of the skin symptoms he reports to have had shortly after
service, or that are currently shown by medical evidence, are the
result of his military service or of exposure to Agent Orange
therein.

As noted earlier in this decision, the Board finds that the medical
evidence is sufficient to adjudicate this appeal. Pursuant to the
Board's remand, a VA skin examination that includes an opinion on
the contended causal relationship was obtained. Moreover, the
veteran's separation examination and a VA examination as late as
August 1994, approximately 20 years after service, were negative
for any abnormal skin findings. The Board finds that no further
development is warranted. to include obtaining another examination
or medical opinion. See 3 of the VCAA (codified as amended at 38
U.S.C. 5103A(d)).

As the preponderance of the evidence is against the claim for
service connection for a skin disorder, to include as due to
exposure to agent Orange, the benefit of the doubt doctrine is not
for application in the instant case. See generally Gilbert v.
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361
(Fed. Cir.

- 11 -

2001).

ORDER

Entitlement to service connection for a skin condition, to include
as secondary to exposure to Agent Orange, is denied.

R.F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



